DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10, 17 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over XU et al (US 2017/0047788) in view of Byun and further in view of Prabhala et al. (US 2018/0301934)

Re Claims 1, 10, 17 and 25; XU discloses an apparatus and a computer readable, non-transitory storage medium, comprising: 
a memory (1130, Fig. 11);
Radio (320, Fig. 1) and 
logic for a power transmitting unit (PTU), at least a portion of the logic implemented in circuitry coupled to the memory, the logic to: (the logic is stored in the processor for executing command as shown in Figs. 6-8)
logic, at least a portion of which is implemented in circuitry coupled to the microwave array and the radio, the logic to: (Fig. 1)

determine a respective value of a dominant power receiving unit (PRU) selection parameter for each of a plurality of PRUs; (determine whether any of the receivers are below 20% value, par 0051)
identify one of the plurality of PRUs as a dominant PRU of the PTU based on a dominant PRU selection parameter value associated with that one of the plurality of PRUs; (Rx3 is considered as one of the plurality of the PRU as a dominant PRU, par 0051) and sending device Tx in FIG. 4 transmits energy to the wireless energy receiving device Rx3, and a remaining energy level of the wireless energy receiving device Rx3 continuously rises and even exceeds other wireless energy receiving devices (according to Table 2, the remaining energy level of Rx3 should first exceed a remaining energy level 20% of Rx1). In this case, the wireless energy receiving device Rx3 becomes no longer the wireless energy receiving device with the minimum remaining energy level.
Xu further discloses the antenna of the PTU to couple with antennas of the plurality of PRUs, via to transmit power to the plurality of PRUs in parallel. (Fig. 4)
Xu does not disclose control a resonator coil current of a resonator coil of the PTU based on an operating parameter of the dominant PRU of the PTU to minimize a difference between a direct current (DC) voltage at an output of a rectifier of the dominant PRU and a preferred rectifier output voltage of the dominant PRU; 
the resonator coil of the PTU to couple with resonator coils of the plurality of PRUs, via resonant coupling, to transmit power to the plurality of PRUs in simultaneously.
However, Byun discloses control a resonator coil current of the PTU based on an operating parameter of the dominant PRU of the PTU to minimize a difference between a direct current voltage at an output of a rectifier of the dominant PRU and a preferred rectifier output voltage of the dominant PRU, to transmit power to the plurality of PRUs.  (Par. 0011, 24 Claim 19).
Therefore, it would have been obvious to one of the ordinary skilled in the art at after the effective filing to have controlled the amount of power transferred based on a difference between the voltage at the output, motivated by the desire to guarantee the best charging efficiency in the power receiver. (par. 0024)
The combination does not disclose the resonator coils of the plurality of PRU via resonant coupling to transmit power to the plurality of PRUs in simultaneously.
However, Prabhala discloses the resonator coils of the plurality of PRU via resonant coupling to transmit power to the plurality of PRUs in simultaneously. (Par 0026)
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing of the invention to have transmitted power to multiple devices simultaneously in order to efficiently power plurality of devices. 


Claims 2, 9, 11-16, 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Byun and further in of Lee et al. (US 20160359375)

Re Claims 2, 5, 11, 14, 18, and 21; Xu discloses the power feeding device K can adjust the intensity of a power signal to be transmitted, based on the identification information of the power receiver J. For example, by reading and considering the amount of power that can be stored in the secondary battery 131 of the power receiver J based on the identification information, the intensity and frequency of an electromagnetic wave to be transmitted, the power transmission time, and the like can be controlled. (Par. 0051). 
Xu does not disclose the parameter to comprise a power ratio and voltage ratio. 
However, Lee discloses the parameter to comprise a power ratio. (Par. 0187-0188)
Therefore, it would have been obvious to one of the ordinary skill in the art at the filing of the invention to have the identification information to include a power ratio as discussed by Lee in order to provide the right amount of power needed by the load to operate effectively. Also the power is the combination of voltage and current and since Lee discloses power ratio then Lee would inherently disclose voltage ratio.

Re Claims 3, 6, 7, 12, 15, 16, 19, 22, and 23; the combination of Xu in view of Lee disclose a power ratio and voltage as discussed above. 
The combination however does not disclose the power ratio to comprise a ratio between an average rectifier output power parameter and a maximum rated rectifier output power parameter and the voltage ratio to comprise a ratio between a rectifier output voltage parameter and a minimum operational rectifier output voltage parameter.
However, it would have been obvious to one of the ordinary skill in the art at the filing of the invention compared different ratios of power the receiver can handle in order to transmit the appropriate power.

Re Claims 4, 13, 20; the combination of Xu in view of Lee discloses the parameter to comprise a temperature ratio. (Par. 0130 of Lee)

Re Claim 9, the combination of Xu in view of Lee discloses comprising at least one radio frequency (RF) transceiver. (Par. 0290 of Lee)

Response to Arguments
Applicant’s arguments, see page 7-12, filed 10/12/2022, with respect to the rejection(s) of claim(s) 1-7, 23 and 25 under U.S.C 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Prabhala 2018/0301934

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL KESSIE whose telephone number is (571)272-4449.  The examiner can normally be reached on Monday-Friday 8am-5pmEst.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL KESSIE/
06/21/2022	
Primary Examiner, Art Unit 2836